Citation Nr: 1605643	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the character of the Appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Appellant entered military service in May 1989 and separated from military service in April 1993.  He was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Appellant testified before the undersigned Veterans Law Judge in a hearing at a July 2015 Board videoconference hearing.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  During his military service, the Appellant went absent without leave (AWOL) from October 3, 1991, to December 11, 1992, a period of 436 days. 

3.  While pending trial for an AWOL charge, in December 1992, the Appellant requested a discharge for the good of the service.  

4.  In March 1993, the Appellant's request was approved, and he was furnished a discharge of under other than honorable conditions on April 12, 1993.  

5.  There are no compelling circumstances to warrant the Appellant's prolonged AWOL period from October 3, 1991, to December 11, 1992.

6.  The Appellant was not insane at the time of any of the offenses that led to his service discharge. 

7.  The Appellant's service discharge is an other than honorable discharge for purposes of VA benefits.

CONCLUSION OF LAW

The character of the Appellant's April 1993 discharge from military service bars payment of monetary Veterans' compensation and pension benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the law is dispositive of the issue of whether the character of the Appellant's discharge for his period of service from May 1989 to April 1993 is a bar to VA benefits.  As the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

The Appellant asserts that his military discharge under other than honorable conditions should not be a bar to the payments of VA benefits.

Under VA laws and regulations, and for benefits purposes, a "Veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2015).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A "discharge" or "release" includes retirement from the active military, naval, or air service.  38 C.F.R. § 3.1(h). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. 
§ 3.203(a) (2011); see Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification -- the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12. 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and, (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the Appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL). 

In this case, there are several material facts that are not in dispute.  The Appellant entered military service on May 18, 1989.  He served in Southwest Asia from December 14, 1990, to May 4, 1991, and received a Southwest Asia Service Medal with three Bronze Stars.  However, on or about October 3, 1991, the Appellant absented himself from his organization without authority while at Giebelstadt Army Airfield in Giebelstadt, Germany, and remained absent until on or about December 11, 1992.  The Appellant has testified that he absented himself due to marital problems as well as posttraumatic stress disorder (PTSD) symptomatology.   Specifically, he testified that he remained separated from his spouse for the first 7 to 8 months during his period of absence, but then moved back in with her approximately 3 months before returning to service.  The Appellant additionally testified that he attempted to return to service a few months prior to December 11, 1992, at a National Guard post in Springfield, Illinois, but did not return when personnel at the post instructed him to do so the next week.  The Appellant indicated that he was not employed during his period of absence from the military.  He eventually returned to the military on or about December 11, 1992, after a period of 436 days.  Upon his return, the Appellant accepted a discharge under other than honorable conditions in lieu of trial by a court martial.  The Appellant indicated that he did not divorce his spouse until approximately 5 years after his separation from service, and that he did not seek mental health treatment until 2011.  As such, the Board finds that there are not any outstanding medical treatment records documenting psychiatric symptomatology during the Appellant's period of AWOL.  

The Appellant's service personnel records clearly justify his undesirable discharge from military service on the basis of going AWOL for a period of 436 days.  A discharge on this basis constitutes a statutory bar to VA benefits.  38 C.F.R. § 3.12(c)(6).  The Board will address the potential defenses of insanity and compelling circumstances to this statutory bar to VA benefits in this case.  

The Board has also considered whether he was discharged by way of resignation by an officer for the good of the service.  38 C.F.R. § 3.12(c)(3). However, this statutory bar does not apply here since the Appellant's rank was that of a private when he resigned, as opposed to an officer. 

The initial question the Board will address is whether there were compelling circumstances to warrant his prolonged AWOL period of 436 days from October 3, 1991, to December 11, 1992.  38 C.F.R. § 3.12(c)(6).  Upon review of the evidence, the Board finds there were no compelling circumstances to warrant this prolonged AWOL period.  In making this determination, the Board has reviewed the three factors to be considered for "compelling circumstances."  See 38 C.F.R. 
§ 3.12(c)(6)(i-iii).  The Board must also consider the quality and length of the Appellant's military service, as well as the reasons the Appellant gives for going AWOL. 

In determining whether there are compelling circumstances to warrant the Appellant's prolonged unauthorized absence, the Board must first consider the length and character of his military service exclusive of the period of prolonged AWOL.  38 C.F.R. § 3.12(c)(6)(i).  In this regard, the Appellant's personnel records confirm that he served in the military from May 18, 1989, to April 12, 1993.  However, the period of AWOL during this time lasted for a total of 436 (over one year) during his approximately four years of service.  Moreover, upon granting the Appellant's request for discharge in March 1993, the Law Enforcement Command found that, "Based on his previous record, punishment can be expected to have a minimal rehabilitative effect."  Therefore, the Board finds that the evidence of record is against a finding that the Appellant's service, exclusive of his period of prolonged AWOL, was of such quality and length that it could be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Thus, this factor works against his compelling circumstances defense. 

The Board must next consider the reasons for going AWOL, such as family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  38 C.F.R. 
§ 3.12(c)(6)(ii).  As discussed above, the Appellant indicated that he went AWOL due to marital problems and psychiatric symptomatology.  However, the Appellant remained AWOL for 3 additional months after reconciling and moving back in with his spouse, and did not seek psychiatric treatment until 2011.  Moreover, the March 1993 approval of his request for discharge indicated that, "There does not appear to be any reasonable ground to believe that the individual is, or was, at the time of his misconduct, mentally defective, deranged or abnormal."

Considering whether there was hardship or suffering incurred during the Appellant's overseas military service, despite the Appellant's lay statements, his personnel records are negative for evidence of combat-related trauma.  There is no objective evidence of any harsh or dangerous living conditions or physical conditions.  Overall, this evidence does not rise to the level of compelling circumstances to justify such an extended period of AWOL from October 3, 1991, to December 11, 1992. 

Finally, with respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL.  38 C.F.R. § 3.12(c)(6)(iii).  With respect to his prolonged unauthorized absence from October 3, 1991, to December 11, 1992, the Board notes that the Appellant opted for a discharge under other than honorable conditions rather than face administrative proceedings against him.  Such a choice strongly suggests that he did not have a valid legal defense, which would have precluded a conviction for being AWOL.  Indeed, there is no competent evidence in that regard, and it would be speculative to conclude otherwise.  Overall, after viewing the totality of the evidence, there is insufficient evidence of compelling circumstances to justify such an extended period of AWOL from October 3, 1991, to December 11, 1992. 

Despite the absence of compelling circumstances, however, the Board still must address whether the bar to VA benefits should be overturned, based on the theory that the Appellant was effectively "insane" when he went AWOL during his military service.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits. 

With regard to the defense of insanity, at the time of the commission of the Appellant's period of AWOL totaling 436 days, the preponderance of the evidence does not demonstrate that the Appellant was considered "insane" as defined under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).  The Appellant's service treatment records do not contain any medical records just prior to, during, or subsequent to the Appellant's period of AWOL service which would support a finding of insanity.  Mental illness was not documented on the Appellant's military entrance examination.  Similarly, the claims file does not contain any medical records during the Appellant's period of AWOL.  Again, the March 1993 approval of his request for discharge indicated that, "There does not appear to be any reasonable ground to believe that the individual is, or was, at the time of his misconduct, mentally defective, deranged or abnormal."  The claims file does not contain any medical opinions to support a finding of insanity.  Further, the Appellant has never been adjudicated as incompetent.  Therefore, the Board finds there is no probative evidence of insanity at the time the offenses in question were committed.  

Additionally, no physician has concluded, and no evidence supports the theory, that, at the time of his period of AWOL, (1) the Appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the Appellant interfered with the peace of society; or (3) the Appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  38 C.F.R. § 3.354(a).  Although he had gone AWOL, there were no findings that such behavior was asocial or otherwise hostile or harmful to others in a manner that deviated sharply from the social norm.  While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the Appellant is insane.  In much the same manner as substance abuse, it does not exemplify the severe deviation from the social norm or the gross nature of conduct that is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997). 

Finally, as to insanity, the record does not show that the Appellant had been rendered incompetent or had been incapable of understanding the consequences of his actions in service.  While the Appellant may, in fact, currently have psychiatric problems, such facts do not establish "insanity" for VA purposes as held by VAOPGCPREC 20-97.  Rather, the competent and persuasive evidence on this question tends to establish that he was not then insane. 

In light of the foregoing, the Board finds that the weight of the evidence does not demonstrate that the Appellant was "insane" when he went AWOL during his military service or that there were "compelling circumstances" for his prolonged AWOL period.  38 U.S.C.A. §§ 5303(a), 5107; 38 C.F.R. §§ 3.12(b), 3.102, 3.354; VAOPGCPREC 20-97 (May 22, 1997).  Accordingly, the statutory bar to VA benefits as a result of being AWOL for a continuous period of at least 180 days is confirmed.  It follows that the character of the Appellant's military discharge under other than honorable conditions is a bar to his receipt of VA benefits.  In short, his claim must be denied. 


ORDER

The character of the Appellant's discharge from the military service constitutes a bar to payment of monetary Veterans' compensation and pension benefits, and the appeal is denied. 

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


